Campbell, J.,
delivered the opinion of the court.
The appellant had no right as to the land derivative from her deceased husband, for he had no interest in the land which was transmissible. He was not owner of any estate in it. He was but tenant at will, and this tenancy terminated at his death. Homestead right is founded on ownership of some assignable interest in the land. It must be “ oivned and occupied.” It may be the lowest kind of estate, but it must be an inten'est in the land. Code, § 1248. 9 Amer. & Eng. Enc. Law, Title, Homestead. The husband had no interest, whatever, in this land, but had conveyed it, and was a mere occupant. It would be a strange doctrine, that an owner of land could put a family on each quarter section of his land, and thereby place it beyond the reach of creditors, his own and the occupants, which would result, if the occupant could claim it ás exempt.
The appellant had no right, by virtue of the conveyance of the land to her, for her grantors had nothing to convey. They had been adjudged against by the decree of the chancery court, and the appellant, as their grantee, was in privity with them, and bound by the decree.

Affirmed.